Citation Nr: 0738930	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-08 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a cervical 
spine disability.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

In an August 2005 decision, the Board decided that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for a cervical spine 
disability.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2007, the Court granted a joint motion of the 
parties and remanded the matter to the Board for action 
consistent with the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

According to a Report of Contact in November 2007, the 
veteran and his authorized representative have indicated that 
the veteran wants a hearing at his local VA office before the 
Board.  The veteran was previously afforded a videoconference 
hearing before the undersigned Veterans Law Judge in March 
2005.  At that time he was represented by the Disabled 
American Veterans.  In light of the fact that the veteran is 
now represented by new counsel, the Board finds a sufficient 
basis for affording the veteran a new hearing.  Therefore, 
the veteran's claim should be remanded so that he can be 
afforded a hearing before the Board.  See 38 C.F.R. §§ 
20.700, 20.704 (2007). 


Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing before a Veterans 
Law Judge at the next available 
opportunity.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



